AB:AXB


UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
                                       X


UNITED STATES OF AMERICA                             COMPLAINT


           - against -                               (18 U.S.C. § 2252(a)(2))

THOMAS MCQUEEN,                                      Case No. 19-MI-657
       also known as "Josh Toller,"

                         Defendant.


                                       X


EASTERN DISTRICT OF NEW YORK,SS:

              AARON SPIVACK, being duly sworn, deposes and states that he is a Special

Agent with the Federal Bureau of Investigation, duly appointed according to law and acting

as such.


              On or about July 24,2019, within the Eastern District of New York and

elsewhere, the defendant THOMAS MCQUEEN,also knovra as "Josh Toller," did

knowingly and intentionally distribute one or more visual depictions using a means and

facility of interstate and foreign commerce, which visual depictions had been mailed, and

had been shipped and transported in and affecting interstate and foreign commerce, and

which contained materials which had been mailed and so shipped and transported, by any

means including by computer, the production ofsuch visual depictions having involved the

use of one or more minors engaging in sexually explicit conduct, and such visual depictions

were of such conduct.


              (Title 18, United States Code, Section 2252(a)(2))
              The source of your deponent's information and the grounds for his/her belief

are as follows:'

               1.     I am a Special Agent with the Federal Bureau of Investigation ("FBI")

and have been involved in the investigation of numerous cases involving the sexual

exploitation of children. I am familiar with the facts and circumstances set forth below from

my participation in the investigation; my review of the investigative file, including the

defendant's criminal history record; and from reports of other law enforcement officers

involved in the investigation.

              2.      On or about July 24, 2019, agents with the FBI's Violent Crimes

Against Children Task Force executed a judicially-authorized warrant to search the premises

known and described as 3551 21st Street, Apartment 5G,Queens, New York (the

"Premises").^ Previously, the FBI had developed information that an individual using the

alias "Josh Toller" had purchased child pornography using a computer that was connected to

an IP Address registered to the Premises. Specifically, utilizing a Venmo account^ with the

usemame "@josh_toller"(the "Toller Venmo Account"),"Toller" electronically transferred



              '       Because the purpose of this Complaint is to set forth only those facts
necessary to establish probable cause to arrest, I have not described all the relevant facts and
circumstances of which I am aware.

              ^ On or about July 23,2019, United States Magistrate Judge Steven M. Gold
issued a warrant authorizing the Government to search the Premises for evidence, fruits and
instrumentalities of violations of Title 18, United States Code, Sections 2252 and 2252A
(possession, receipt and distribution of child pornography). S^ 19-MJ-654(SMG).

             ^ Venmo is mobile payment service owned by PayPal, Inc. that permits
accountholders to electronically transfer funds using a computer, mobile phone and other
electronic devices.
United States currency to a known distributor of child pornography. Further investigation

revealed that the Toller Venmo Account was registered to a "Josh Toller" with tlie telephone

number(917)396-2596.

              3.      Moreover, utilizing the Kik Messaging cellphone application,"* "Josh

Toller" used the usemame "josh00709"(the "Toller Kik Account")to communicate with an

undercover FBI agent("UC-1")regarding child pornography. For example, using the Toller

Kik Account,"Toller" advised UC-1, in substance and in part, that he had a collection of

child pornography, including videos that he had recorded himself using Periscope, a live

video-streaming cellphone application. In addition, using the Toller Kik Account,"Toller"

stated to UC-1 that he had, in fact, purchased child pornography online and sent UC-1 an

exemplar over e-mail. I have reviewed the exemplar provided by "Toller" to UC-1 and have

determined that it depicts an underage female, estimated to be under the age of 12, removing

her clothing and exposing her genitals to the camera. Records obtained from Kik revealed

that the Toller Kik Account is registered to a "Josh Toller" with the same telephone number

as the Toller Venmo Account, to wit:(917) 396-2596.

              4.      Records obtained from T-Mobile, Inc., reveal that the telephone

number(917)396-2596 is subscribed to in the name of the defendant THOMAS

MCQUEEN,also known as "Josh Toller," at the address of the Premises.

              5.      On or about July 24, 2019, agents executing the above-described search

warrant encountered the defendant THOMAS MCQUEEN,also known as "Josh Toller," at




              "* Kik Messenger is an instant messaging application designed for use on
smartphone devices.
the Premises. Upon entering, agents placed a call to the telephone number(917)396-2596

and observed a cellphone ringing in a bedroom believed to belong to MCQUEEN.

              6.     During the execution of the search waiTant, the defendant THOMAS

MCQUEEN,also known as "Josh Toller," made voluntaiy statements to the agents. For

example, in substance and in part, MCQUEEN stated that he uses the alias "Josh Toller";

that he created the Toller Venmo Account and the Toller Kik Account; and that he had paid

for child pornography on the internet.

              7.     Moreover,the defendant THOMAS MCQUEEN,also known as "Josh

Toller," stated to agents, in substance and in part, that he maintained an account with Mega

Limited ("Mega"), a New Zealand-based cloud storage and file hosting service.

MCQUEEN further stated he that had transferred several hundred files containing child

pornography into his Mega account. MCQUEEN consented to a search of his Mega
account, which confirmed the presence of approximately 200 videos and images containing

child pornography, including the exemplar that "Josh Toller" previously provided to UC-1.

              WHEREFORE,your deponent respectfully requests that the defendant

THOMAS MCQUEEN,also known as "Josh Toller," be dealt with according to law.



                                         AARON SPIVACK
                                         Special Agent, Federal Bureau ofInvestigation

Sworn to before me this
24th day of July, 2019




UNITED S
               ^ Kuo                   GE
EASTERN
